

116 HR 8233 IH: Restoring Essential Service to Small Airports Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8233IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Trone (for himself, Mr. Thompson of Pennsylvania, and Mr. Reed) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to reinstitute subsidies under the Essential Air Service program for certain airports, and for other purposes.1.Short titleThis Act may be cited as the Restoring Essential Service to Small Airports Act.2.COVID–19 essential air service program reinstatement(a)In generalNotwithstanding any other provision of law, the Secretary of Transportation shall reinstitute a subsidy under the Essential Air Service program for all airports that were removed from such program after fiscal year 2015.(b)TimingFor purposes of this section, an airport described in subsection (a) shall be reinstituted for the longer of a period of 1 year beginning on the date of enactment of this Act or the period in which such airport meets the qualifying criteria for an airport under the Essential Air Service Program. 